Per Curiam.
The appellee brought a condemnation proceeding to acquire an easement and right of way for the construction of a sewer line extension across land owned by the appellant and others. This appeal is from a judgment for the appellee, entered upon a jury’s verdict. The appellee has moved to dismiss the appeal for failure to comply with Maryland Rule 828.
The appellant has printed no part of the record in his appendix except two motions filed by him seeking postponement of the trial, and a reconsideration of the court’s refusal of that motion. The statement of facts in the appellant’s brief is disputed by the appellee. We are therefore unable to pass upon the questions raised by the appellant as to alleged errors in the conduct of the trial. Nor can we find from the record that the trial court, in denying a postponement, abused the discretion conferred upon it by Maryland Rule 527. See Hughes v. Averza, 223 Md. 12, 19, and Lancaster v. Gardiner, 225 Md. 260, 268. Indeed, the record shows that the appellant had declined to plead to the action, although he filed a number of previous motions, not printed in the appendix. Being in default, he was hardly in a position to urge a postponement. Cf. Clarke Baridon v. Union Co., 218 Md. 480, 483.

Appeal dismissed, with costs.